Citation Nr: 0000437	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-42 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
gastrointestinal disability.  The veteran filed a February 
1994 notice of disagreement and commenced this appeal.  

This appeal was initially presented to the Board in November 
1997, at which time it was remanded for additional 
evidentiary development.  It was returned to the Board in 
September 1998, at which time service connection was denied 
for a disability manifested by gastrointestinal dysfunction.  
The veteran subsequently appealed this decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In June 1999, 
the veteran's representative and the VA filed a Joint Motion 
to Remand and a Stay of Further Proceedings (Joint Motion), 
and this motion was granted by the Court in June 1999.   The 
Board's September 1998 decision was vacated, and the claim 
was returned to the Board for reconsideration.  

In his February 1994 notice of disagreement, the veteran 
stated, "I am also claiming total and permanent disability 
stemming from military service."  This statement is an 
informal claim for VA benefits, and such a claim has not yet 
been adjudicated by the RO.  38 C.F.R. § 3.155 (1999).  
Therefore, this issue is referred back to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398, 
409 (1995).  





REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As an initial matter, the veteran and his representative have 
argued that the veteran's gastrointestinal symptoms might be 
manifestations of a psychiatric disability, instead of, or as 
well as, a gastrointestinal disability.  For this reason, and 
because these disabilities are unique and require separate 
consideration, they are hereafter being listed as separate 
service connection issues.  

Next, according to the VA's General Counsel, the December 
1997 VA medical examinations failed to comply with the 
Board's November 1997 remand.  The Joint Motion stated that 
the December 1997 VA medical examinations failed to address 
the question of whether the veteran's current 
gastrointestinal disability or dysthymia arose from a 
psychiatric disability first incurred in service.  Such an 
in-service psychiatric disability was suggested by the 
evidence of record, including the service medical records.  
In Stegall, the Court held that "a remand by . . . the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Id. at 271.  
A finding that there has not been full compliance with a 
Board remand necessitates an additional remand to correct 
this deficiency.  

For the reasons noted above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should must ensure that all 
pertinent records of treatment are 
associated with the claims folder.

3.  The veteran should be afforded a VA 
gastrointestinal examination to evaluate 
his disability manifested by 
gastrointestinal complaints.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran's 
gastrointestinal symptoms and address the 
following questions:  

a.  Does the evidence of record 
demonstrate that the veteran had a 
gastrointestinal disorder at the time he 
began active military service in April 
1958?  

b.  If the answer is yes, did this pre-
existing disorder undergo an increase in 
severity in service?  If yes, was this 
increase in severity beyond the natural 
progress of the disease?  

c.  If the veteran did not have a 
gastrointestinal disorder prior to entry 
into service, does he currently have a 
gastrointestinal disorder, and, if so, 
what is the date of onset of his current 
gastrointestinal disability?  

d.  Regarding any current 
gastrointestinal disability, is it as 
likely as not that any gastrointestinal 
disability the veteran currently has is 
proximately due to or the result of a 
psychiatric disability?  

The medical basis for all opinions 
expressed should be indicated. 

4.  The veteran should be afforded a VA 
psychiatric examination.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate the veteran's gastrointestinal 
and psychiatric symptoms and address the 
following questions:  

a.  Does the record establish that the 
veteran had a psychiatric disorder at the 
time of his entry onto active service?  

b.  If the answer is yes, did the pre-
existing psychiatric disorder undergo an 
increase in severity during service? If 
yes, was this increase in severity beyond 
the natural progress of the disease?  

c.  If the veteran did not have a 
psychiatric disorder prior to entry into 
service, does he currently have a 
psychiatric disorder, and, if so, what is 
the date of onset of his current 
gastrointestinal disability?

d.  Is it as likely as not any 
psychiatric disability present during the 
veteran's service, or within a year 
thereafter, proximately caused, or 
resulted in, a current gastrointestinal 
disability?  If so, state as precisely as 
is feasible the nature of the current 
gastrointestinal disorder. 

The medical basis for all opinions 
expressed should be indicated.  Any 
contribution by psychological factors to 
the veteran's gastrointestinal symptoms 
must be discussed in detail.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


